DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 July 2021 has been entered.  Applicant’s amendments to the Claims have overcome the claim objection.  The objection to claim 2 has been withdrawn.  
The examiner’s amendment of replacing the generic placeholder “evaluation unit” with specific structure “processor” has avoided interpretation under 35 USC 112(f).  However, a processor was not identified in the original disclosure, and, as a result, this new limitation is rejected as new matter under 35 USC 112(a) and objected to as lacking antecedent in the Specification as well as lacking reference in the Drawings.  The Applicant argues that a processor is inherent to the disclosure, see Claim Interpretation – 35 U.S.C. § 112(f) section on pages 6 and 7, filed 28 July 2021.  However, this argument was found not to be persuasive.
The Applicant’s amendments to claims 2 and 10 have overcome the 35 USC 112(b) rejections.  However, the Applicant’s amendment of claim 9 has resulted in another 35 USC 112(b) rejection
Applicant’s arguments, see paragraph entitled, “Claim Rejections- 35 U.S.C. § 103” pages 8-10, filed 28 July 2021, have been fully considered and but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 28 July 2021, the status of the claims is as follows: Claims 2, 9-10, 12, and 14 have been amended.
Claims 1-20 are pending.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” of claims 12 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. This new objection has been added based on the amended portion of the claim.	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “processor” of claims 12 and 14 lacks antecedent in the Specification.  This new objection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “processor” of claim 12 (lines 6-8) and of claim 14 (line 2) is not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitation “processor,” the Applicant introduces new matter into the patent application.  While the Applicant claims priority to DE102016219928A1, a review of this patent to see if a “processor” was present also proved unfruitful.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 9 recites the limitation "the recorded image.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the at least one image.”  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 12-20 are rejected under 35 U.S.C. 103 as being obvious over Regaard (US-20160114434-A1) in view of Hesse et al (US-20130319980-A1).
Regarding claim 1, Regaard teaches a method of regulating a focal position (“the focus position of the imaging optics can be regulated with feedback control to the target focus position,” para 0038) of a processing beam (laser beam 2, fig. 1a) relative to a workpiece (workpiece 3) during cutting of the workpiece (“workpiece processing, which can include, for example a welding or a cutting process,” para 0030) with the processing beam (laser beam 2, fig. 1a), the method comprising: recording at least one spatially resolved image of an area of the workpiece that is to be monitored (“an image detector for recording at least one image of an area to be monitored on the surface of the workpiece and/or the reference contour,” abstract; Applicant defines in the Specification a “spatially resolved image” as “a (one-dimensional) image consisting of a row of pixels with 1 x N pixels,” page 4, lines 10-11; similarly, Regaard describes the image captured as “a comparatively large image comprising a high number of pixels,” para 0063) and that comprises cut edges of a cutting gap formed on a top side of the workpiece during the cutting (Regaard describes detecting and using a “contour” as the basis for adjusting the focal position, para 0006; the examiner is construing a cutting edge formed on a cutting gap as a result of laser cutting as a potential contour that could be used to adjust the focal position, as taught by Regaard); determining, based on the determined gap width, the focal position of the processing beam “It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005); and changing the focal position of the processing beam relative to the workpiece until the focal position matches a target focal position (“controlling and/or adjusting, based on feedback control, the focus position of the imaging optics to a target focus position,” para 0038).  Regaard does not explicitly disclose determining, based on the cut edges in the at least one spatially resolved image, a gap width of the cutting gap on the top side of the workpiece (although Regaard teaches a comparison of contours to determine the focus position in para 0007, Regaard does not explicitly disclose using the contour differences to determine a gap width).
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches determining, based on the cut edges in the at least one spatially resolved image (“an image of a region of the workpiece to be monitored,” abstract), a gap width of the cutting gap on the top side of the workpiece (“the evaluation apparatus is designed to detect cut edges of a gap (kerf) formed in the cutting process as material boundaries and to determine a gap width of the gap as characteristic value,” para 018).  The advantage of determining the gap width, as taught by Hesse, in the method of regulating a focal position, as taught by Regaard, is that detecting a widening of the cut edges may indicate excessive material burn-up, or conversely, detecting a narrowing of the cut edges may indicate a cutting failure and detecting these failures early enough may enable countermeasures to be taken to counteract these deficiencies (paras 0019 and 0020).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, by adding a process step of determining the gap width based on the contours of the cutting edges, in view of the teachings of Hesse, in order to detect a widening of the cut edges, which would indicate excessive material burn-up, or conversely, to detect a narrowing of the cut edges, which would indicate a cutting Hesse, paras 0019 and 0020).
Regaard, fig. 1a

    PNG
    media_image1.png
    614
    500
    media_image1.png
    Greyscale

Regarding claim 2, Regaard teaches illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).
Regarding claim 3, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Regarding claim 4, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Regarding claim 5, Regaard teaches further comprising: determining, based on the gap width on the top side of the workpiece, the focal position of the processing beam relative to the workpiece (“It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005).  Regaard does not explicitly disclose determining the minimal gap width of the cutting gap in the thickness direction of the workpiece; and determining, based on the gap width on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches determining the minimal gap width of the cutting gap in the thickness direction of the workpiece (A2min, fig. 2; thickness of workpiece is shown as d in fig 1 along the z-axis; thus, the cutting gap shown in fig 2 for the kerf 24 is along the z-axis in a direction that is perpendicular to the page); and determining, based on the gap width on the top side of the workpiece and based on the minimal gap width (“the evaluation unit 18 itself or logic unit connected downstream thereof, e.g. the control apparatus 19, is able to determine, via the comparison with a reference cut width that is defined previously and stored for comparison, whether for example when the cut gap width falls below a minimum A2min, a cutting failure (penetration failure) has occurred,” para 0056), the focal position of the processing beam relative to the workpiece (“the camera detects a zone of interaction between laser beam and workpiece and, by determining the width of the zone of interaction, conclusions are drawn about the focal position or about the distance between the laser machining head and the workpiece,” para 0004).  The advantage of determining a minimal gap width, as taught by Hesse, during the method of regulating a focal position, as taught by Regaard, is that detecting a narrowing of the cut edges may indicate a cutting failure and detecting these failures early enough may enable countermeasures to be taken to counteract these deficiencies (paras 0019 and 0020; also described in para 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, by adding a process step of determining the gap width based on the contours of the cutting edges in comparison with a minimal gap width, in view of the teachings of Hesse, in order to detect a narrowing of the cut edges, which would indicate a cutting failure, and to detect these failures early enough such that countermeasures could be taken to counteract this deficiency, in order to ensure a uniform cut of the workpiece (Hesse, paras 0019 and 0020; also described in para 0056).
Hesse, fig. 1 and 2

    PNG
    media_image2.png
    482
    408
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    329
    417
    media_image3.png
    Greyscale

	Regarding claim 6, Regaard teaches the invention as described above but does not explicitly disclose wherein determining the minimal gap width comprises determining, based on process emissions from the cutting, the minimal gap width of the cutting gap.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches wherein determining the minimal gap width comprises determining, based on process emissions from the cutting (Applicant discloses that “process emissions may be thermal radiation,” page 6, line 11 of the Specification; Hesse teaches an process for using thermal images to “be compared with the material boundaries (contours of the workpiece 2),” para 0078), the minimal gap width of the cutting gap (“a cutting failure can be detected when the width of the luminous area registered in the thermal image, which corresponds substantially to the width of the cutting front, is greater than the width A2 of the gap at right angles to the feed direction Vsheet (cf. FIG 2)” para 0078; referencing fig. 2, A2MIN is the calculated minimal gap width of the cutting gap; A2MIN is used to detect a cutting failure, para 0056).  The advantage of determining a minimal gap width using thermal images, as Hesse, paras 0072 and 0078).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, of determining a minimal gap width using thermal images, in view of the teachings of Hesse, in order to compare the thermal images with the material boundaries calculated by the non-thermal images (at wavelengths in the visible range) for the benefit of improving the quality of the laser cutting (Hesse, paras 0072 and 0078).
Regarding claim 7, Regaard teaches wherein recording the at least one image of the area to be monitored comprises recording (“recording,” abstract) at wavelengths in the infrared wavelength range (“Self-illumination of the workpiece processing can be detected with the imaging optical element in the visible (VIS) range and/or a heat image of the area to be monitored can be created in the near-infrared (NIR)/infrared (IR) range to obtain information about the workpiece processing,” para 0030).
Regarding claim 8, Regaard teaches wherein recording the at least one image of the area to be monitored comprises recording the at least one image of the area coaxially with a beam axis of the processing beam (“the image recording device is configured to record the at least one image through a nozzle opening of a laser processing nozzle that allows a laser beam to pass onto the workpiece. With this so-called coaxial monitoring, images of the area of the workpiece to be monitored are recorded through the processing nozzle (for example, a laser cutting nozzle) as well as through the focusing element by one or by more cameras,” para 0033).
Regarding claim 9, Regaard teaches the invention as described above but does not explicitly disclose wherein determining the gap width on the top side of the workpiece and determining the minimal gap width is performed on the at least one image.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches wherein determining the gap width (“the evaluation apparatus is designed to detect cut edges of a gap (kerf) formed in the cutting process as material boundaries and to determine a gap width of the gap as characteristic value,” para 018) on the top side of the workpiece (upper side 2a, fig. 1) and determining the minimal gap width (A2min, fig. 2) is performed on the at least one image (“the gap width A2 of the kerf 24 is determined on the basis of the high resolution camera image 20,” para 0055).  The advantage of using a recorded image, as taught by Hesse, during the method of regulating a focal position, as taught by Regaard, is that by using the captured image and, by using a geometric relationship between the material boundaries, a determination can then be made of at least one characteristic value of the cutting process, such as a focal position (paras 004 and 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, by adding a process step of determining whether a gap width is below a minimum threshold through the use of a captured image, in view of the teachings of Hesse, in order determine a geometric relationship between the material boundaries such that a determination could then be made of at least one characteristic value of the cutting process, such as the focal position (Hesse, paras 004 and 0014).
Regarding claim 12, Regaard teaches a workpiece processing apparatus (“determining a focus position of a high-energy beam, such as a laser beam during workpiece processing,” para 0006), the apparatus comprising: an image acquisition device for acquiring at least one spatially resolved image of an area that is to be monitored (“an image detector for recording at least one image of an area to be monitored on the surface of the workpiece and/or the reference contour,” abstract; Applicant defines a “spatially resolved image” as “a (one-dimensional) image consisting of a row of pixels with 1 x N pixels,” page 4, lines 10-11; similarly, Regaard describes the image captured as “a comparatively large image comprising a high number of pixels,” para 0063), the area comprising cut edges of a cutting gap formed on the top side of a workpiece (“an image recording device to record an area to be monitored on the surface of the workpiece and/or a reference contour by a monitoring beam path extending through the focusing element,” para 0007) during the processing by cutting on the top side of the workpiece (“workpiece processing, which can include, for example a welding or a cutting process,” para 0030); the processor (“computer program product, para 0042) further configured to determine, based on the determined gap width, a focal position of the processing beam relative to the workpiece (“It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005).  Regaard does not explicitly disclose a processor configured to determine, based on the cutting edges in the at least one image, a gap width of the cutting gap on the top side of the workpiece (although Regaard teaches using an evaluation device compare contours to determine the focus position in para 0007, Regaard does not explicitly disclose using the contour differences to determine a gap width).
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches a processor configured to determine, based on the cutting edges in the at least one image, a gap width of the cutting gap on the top side of the workpiece (“the evaluation apparatus is designed to detect cut edges of a gap (kerf) formed in the cutting process as material boundaries and to determine a gap width of the gap as characteristic value,” para 018; “the evaluation apparatus is designed or programmed to determine or to calculate the characteristic values by using the data supplied by the capturing apparatus.,” para 0015).  The advantage of using an evaluation apparatus to determine the gap width, as taught by Hesse, during the method of regulating a focal position, as paras 0019 and 0020).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to use an evaluation device, as taught by Regaard, to determine the gap width, in view of the teachings of Hesse, in order to detect a widening of the cut edges, which would indicate excessive material burn-up, or conversely, to detect a narrowing of the cut edges, which would indicate a cutting failure, and to detect these failures early enough such that countermeasures could be taken to counteract these deficiencies, ensuring a uniform cut of the workpiece (Hesse, paras 0019 and 0020).
Regarding claim 13, Regaard teaches further comprising at least one illuminating device configured to illuminate (“a light source 10 coaxially illuminates the workpiece 3,” para 0058, referring to fig. 1a), using at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and a structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing an illuminating beam (upper side of workpiece 3a, fig. 1a) at least into the area to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016).
Regarding claim 14, Regaard teaches the invention as described above but does not explicitly disclose wherein the processor is configured to determine a minimal gap width of the cutting gap in the thickness direction of the workpiece as well as to determine, based on the gap width on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece.
processor is configured to determine (“The evaluation unit 18 itself or logic unit connected downstream thereof, e.g. the control apparatus 19, is able to determine,” para 0056) a minimal gap width of the cutting gap in the thickness direction of the workpiece (A2min, fig. 2; thickness of workpiece is shown as d in fig 1a; thus, the cutting gap shown in fig 2 for the kerf 24 is in the direction z that is perpendicular to the page) as well as to determine, based on the gap width on the top side of the workpiece and based on the minimal gap width (“the evaluation unit 18 itself or logic unit connected downstream thereof, e.g. the control apparatus 19, is able to determine, via the comparison with a reference cut width that is defined previously and stored for comparison, whether for example when the cut gap width falls below a minimum A2min, a cutting failure (penetration failure) has occurred,” para 0056), the focal position of the processing beam relative to the workpiece (“the camera detects a zone of interaction between laser beam and workpiece and, by determining the width of the zone of interaction, conclusions are drawn about the focal position or about the distance between the laser machining head and the workpiece,” para 0004).  The advantage of using an evaluation unit, as taught by Hesse, in the workpiece processing apparatus, is that comparing the actual gap width during the processing of the laser beam with a minimal threshold value, as taught by Regaard, would enable detection of a narrowing of the cut edges and would indicate a cutting failure; detecting a failure early would enable countermeasures to be taken to counteract the deficiency (paras 0019 and 0020; also described in para 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to include an evaluation unit, as taught by Regaard, in view of the teachings of Hesse, is that modifying the evaluation unit to enable detection of the gap width in comparison with a minimal detection threshold, would enable detection of a narrowing of the cut edges, which is indicative a cutting failure; detecting these failures early enough would enable employment of countermeasures to Hesse, paras 0019 and 0020; also described in para 0056).
Regarding claim 15, Regaard teaches further comprising a regulating device (controller/ regulator unit 20, fig. 1a) for changing the focal position (focus position F, F’, or F’’, fig. 1a) of the processing beam (laser beam 2, fig. 1a) relative to the workpiece (workpiece 3, fig. 1a) until the focal position (focus position F, F’, or F’’, fig. 1a) corresponds to a target focal position (“the laser processing head includes a controller or regulator unit 20 for adjusting the focus position F, F′, or F″ to the target focus position,” para 0070).
Regarding claim 16, Regaard teaches a method of determining a focal position (“determining a focus position,” title) of a processing beam (laser beam 2, fig. 1a) relative to a workpiece (workpiece 3) during cutting of the workpiece (“workpiece processing, which can include, for example a welding or a cutting process,” para 0030) with the processing beam (laser beam 2, fig. 1a), the method comprising: recording at least one spatially resolved image of an area of the workpiece that is to be monitored (“an image detector for recording at least one image of an area to be monitored on the surface of the workpiece and/or the reference contour,” abstract; Applicant defines a “spatially resolved image” as “a (one-dimensional) image consisting of a row of pixels with 1 x N pixels,” page 4, lines 10-11; similarly, Regaard describes the image captured as “a comparatively large image comprising a high number of pixels,” para 0063) and that comprises cut edges of a cutting gap formed on a top side of the workpiece during the cutting (Regaard describes detecting and using a “contour” as the basis for adjusting the focal position, para 0006; the examiner is construing a cutting edge formed on a cutting gap as a result of laser cutting as a potential contour that could be used to adjust the focal position, as taught by Regaard); and determining, based on the determined gap width, the focal position of the processing beam relative to the workpiece (“It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005).  Regaard does not explicitly disclose determining, based on the cut edges in the at least one spatially resolved image, a gap width of the cutting gap on the top side of the workpiece.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches determining, based on the cut edges in the at least one spatially resolved image (“an image of a region of the workpiece to be monitored,” abstract), a gap width of the cutting gap on the top side of the workpiece (“the evaluation apparatus is designed to detect cut edges of a gap (kerf) formed in the cutting process as material boundaries and to determine a gap width of the gap as characteristic value,” para 018).  The advantage of determining the gap width, as taught by Hesse, during the method of regulating a focal position, as taught by Regaard, is that detecting a widening of the cut edges may indicate excessive material burn-up, or conversely, detecting a narrowing of the cut edges may indicate a cutting failure and detecting these failures early enough may enable countermeasures to be taken to counteract these deficiencies (Hesse, paras 0019 and 0020).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, by adding a process step of determining the gap width based on the contours of the cutting edges, in view of the teachings of Hesse, in order to detect a widening of the cut edges, which would indicate excessive material burn-up, or conversely, to detect a narrowing of the cut edges, which would indicate a cutting failure and to detect these failures early enough such that countermeasures could be taken to counteract these deficiencies, in order to ensure a uniform cut of the workpiece (Hesse, paras 0019 and 0020).
Regarding claim 17, Regaard teaches further comprising: illuminating, by at least one illuminating beam (illumination radiation 11, fig. 1a) and with at least one of an areal illumination (“the apparatus includes a light source to illuminate the surface of the workpiece, such as the area and/or the reference contour to be monitored,” para 0016; the examiner interpreted “areal illumination,” which is not defined in the Specification, as meaning the illumination of a surface area) and structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019), the top side of the workpiece (upper side of workpiece 3a, fig. 1a) by directing the at least one illuminating beam (illumination radiation 11, fig. 1a) at least into the area of the workpiece to be monitored (“workpiece, such as the area and/or the reference contour to be monitored,” para 0016 ).
Regarding claim 18, Regaard teaches wherein illuminating comprises directing the at least one illuminating beam coaxially with the processing beam (“the illumination can be coaxial to the high-energy beam,” para 0016) to the top side of the workpiece (upper side of workpiece 3a, fig. 1a).
Regarding claim 19, Regaard teaches wherein the structured illumination (“structured illumination can be used to illuminate the workpiece,” para 0019; illumination radiation 11, fig. 1a) comprises directing a linear illuminating beam to the top side of the workpiece (as shown in fig 1a, the illumination radiation 11 travels in a linear path through the deflection mirrors 8 and 6 followed by the focusing lens 4 to reach the upper side of the workpiece 3a).
Regarding claim 20, Regaard teaches further comprising: determining, based on the gap width on the top side of the workpiece, the focal position of the processing beam relative to the workpiece (“It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005).  Regaard does not explicitly disclose determining a minimal gap width of the cutting gap in the thickness direction of the workpiece; and determining, based on the gap width on the top side of the workpiece and based on the minimal gap width, the focal position of the processing beam relative to the workpiece.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches determining a minimal gap width of the cutting gap in the thickness A2min, fig. 2; thickness of workpiece is shown as d in fig 1; thus, the cutting gap shown in fig 2 for the kerf 24 is in the direction z that is perpendicular to the page); and determining, based on the gap width on the top side of the workpiece and based on the minimal gap width (“the evaluation unit 18 itself or logic unit connected downstream thereof, e.g. the control apparatus 19, is able to determine, via the comparison with a reference cut width that is defined previously and stored for comparison, whether for example when the cut gap width falls below a minimum A2min, a cutting failure (penetration failure) has occurred,” para 0056), the focal position of the processing beam relative to the workpiece (“the camera detects a zone of interaction between laser beam and workpiece and, by determining the width of the zone of interaction, conclusions are drawn about the focal position or about the distance between the laser machining head and the workpiece,” para 0004).  The advantage of determining a minimal gap width, as taught by Hesse, in the method of regulating a focal position, as taught by Regaard, is that detecting a narrowing of the cut edges may indicate a cutting failure and detecting these failures early enough may enable countermeasures to be taken to counteract these deficiencies (paras 0019 and 0020; also described in para 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to add a process step to the method of regulating a focal position, as taught by Regaard, by adding a process step of determining the gap width based on the contours of the cutting edges in comparison with a minimal gap width, in view of the teachings of Hesse, in order to detect a narrowing of the cut edges, which would indicate a cutting failure, and to detect these failures early enough such that countermeasures could be taken to counteract the deficiency, ensuring a uniform cut of the workpiece (Hesse, paras 0019 and 0020; also described in para 0056).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Regaard in view of Hesse as applied to claim 1-9 and 12-20 above, and further in view of Neudeck et al. (WO-2015117979-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
“It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut to the workpiece,” para 0005) on the top side of the workpiece (upper side of workpiece 3a, fig. 1a)  comprises: determining the respective gap widths from at least two images (Regaard describes comparing two contours and using the “change in distance” to change the focal length, para 0014).  Regaard does not explicitly disclose determining a minimal gap width and wherein determining the respective gap widths comprises directing at least one illuminating beam at the top side of the workpiece in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel.  
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Hesse teaches determining a minimal gap width (A2min, fig. 2).  The advantage of determining a minimal gap width, as taught by Hesse, during the method of regulating a focal position, as taught by Regaard, is that detecting a narrowing of the cut edges may indicate a cutting failure and detecting these failures early enough may enable countermeasures to be taken to counteract these deficiencies (Hesse, paras 0019 and 0020; also described in para 0056).  Hesse does not explicitly disclose determining the respective gap widths comprises directing at least one illuminating beam at the top side of the workpiece in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel.  
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Neudeck teaches determining the respective gap widths (similar to Regaard, Neudeck teaches computing a difference between the contours using a comparison of the images, page 9, lines 1-2; examiner is construing the edges formed by the laser cutting to be the contours taught by Neudeck) comprises directing at least one illuminating beam (illumination radiation 16, fig. 1) at the top side of the workpiece (workpiece surface 8, fig 1) in recording the second image and directing no illuminating beam at the top side of the workpiece in recording the first image; and subtracting the first image from the second image pixel by pixel (Neudeck teaches a method of changing the “brightness characteristics” and subtracting the images, pixel by pixel to form a difference image, used to identify edge contours, page 9, lines 8-28 and as shown in fig. 2; Neudeck also teaches forming a “black and white” pattern, page 9, lines 9 and 12; the examiner is construing the black pattern to correlate with no light and the white pattern to correlate with illuminating light onto the workpiece).  The advantage of varying the brightness properties of the illuminating beam, as taught by Neudeck, in capturing the images of the workpiece, as taught by Regaard, is that the accuracy of the edge contour identification can be successively increased (Neudeck, page 6, line 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to add a process step to the method of regulating a focal position, as taught by Regaard, of determining a minimal gap width, in view of the teachings of Hesse, and of varying the brightness properties of the illuminating beam in capturing the images of the workpiece, as taught by Neudeck, for the benefit of detecting a narrowing of the cut edges indicating a cutting failure and for the additional benefit of improving the accuracy of the edge contour identification. 
Neudeck, figs. 1 and 2

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Regaard, in view of Hesse, in view of Neudeck, as applied to claim 10 above, and further in view of Lessmueller et al. (DE-102009050784-A1, referencing official foreign version for drawings and provided English translation for the disclosure).
Regaard, Hesse, and Neudeck teach the invention as described above but do not explicitly disclose wherein determining the gap width on the top side of the workpiece and determining the minimal gap width comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image.
However, in the same field of endeavor of using an image capturing apparatus to monitor and control laser cutting, Lessmueller teaches wherein determining the gap width (“spatial distribution,” page 3, line 9) on the top side of the workpiece (top of workpiece 6, fig. 1) and determining the minimal gap width (“spatial distribution,” page 3, line 9) comprises determining the respective gap widths from at least three images, and wherein determining the respective gap widths comprises directing no illuminating beam at the top side of the workpiece when recording a third image (as shown in fig. 2, “7.1” is the activation of the first illumination device and “7.2” is the activation of the second illumination device; fig. 2 shows a pattern that is “repeated in a rhythmic sequence,” page 5, line 7; see also description for time 23 as a “timing repetition,” page 8, line 9; examiner is construing t=18 as a sequence where no illumination happens for the first image, t=21 to be the sequence where a second image is captured where both illumination devices 7.1 and 7.2 are activated, and t=22 to be the third image where no illumination is activated).  The advantage of sequencing the illumination light such that it alternates between being on and off, as taught by Lessmueller, in the method of regulating a focal point, as taught by Regaard, is that recordings without external illumination or with external illumination are obtained in immediate succession, which results in immediately successive images with optimal Lessmueller, page 4, lines 37-41).
Lessmueller, figs. 1 and 2

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to add a process step to the method of regulating a focal position, as taught by Regaard, of turning the illumination devices on and off, as taught by Lessmueller, for the benefit of immediately obtaining successive images with optimal representation of the secondary radiation and optimal representation of the processing zone (Lessmueller, page 4, lines 37-41).
	Response to Argument
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the following features upon which applicant relies are not recited in the rejected claim(s)
Applicant argues “in one and the same image to determine the focus position,” (page 9 of Applicant’s arguments) in contrast to “at least one spatially resolved image…determining, based 
Applicant argues that “Regaard…does not suggest determining contour differences or, determining dimensions from such differences” (page 9 of Applicant’s arguments) in contrast to “determining…a gap width of the cutting gap” (claim 1)
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Interpretation- 35 U.S.C. § 112(f)
	On pages 6-7 of the Applicant’s Arguments, the Applicant argues that the following description from the Specification inherently discloses a processor:
“…the evaluation unit ‘is designed and/or programmed to determine the gap width of the cutting gap on the top side of the workpiece on the basis of the cutting edges in the at least one image as well as to determine a focal position of the processing beam relative to the workpiece on the basis of the gap width thereby determined.’ Application, page 9, lines 6-9 (emphasis added),” pages 6-7 of the Applicants Arguments

For support, the Applicant points to Kennecott, 835 F.2d at 1423, where it was determined that “when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a [patent application] that explicitly recites the invention's inherent properties.”
	However, the context for the determination made in Kennecott was that of whether a named protein inherently contained amino acids known to be in that specific protein.  In the present case, it not necessarily true that disclosure of an evaluation unit that is designed or programmed to determine gap width also then necessarily implies a processor.  For example, a memory device may contain such a program but would still lack the processor to execute the program.  As a result, the introduction of a “processor” into claims 12 and 14 presents new matter into the Application, and the examiner has 
Claim Interpretation- 35 U.S.C. § 103
	On page 8, the Applicant makes the following argument:
Regarding this feature, the Office Action cites section [0005] of Regaard, which reads (in part): "...It is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut of the workpiece. The foregoing options do not typically allow recording the focus position during processing of the workpiece." Regaard at [0005] (emphasis added). Specifically, the cited portion of Regaard describes the background art and indicates that the cutting of a workpiece at different selected distances, resulting in several cuts with different cutting gap widths, is not possible, as understood by someone of ordinary skill in the art, during the actual cutting of a contour on the workpiece. Therefore, the method described in section [0005] of Regaard is not applicable to claim 1, which is performed "during cutting of the workpiece," as stated in claim 1.

However, the cited and underlined statement by Regaard serves a juxtaposition for how Regaard’s invention differs from the prior art.  In contrast, Regaard proceeds from paragraph 0005 to teach the following:
“The measuring principle for determining the focus position in the beam direction of the high-energy beam is based on recording at least one image of the area to be monitored or of the reference contour from at least one viewing angle, from at least one monitoring direction that is not coaxial with the high-energy beam. That is, the part of the monitoring beam that has passed through the focusing element extends at an angle to the optical axis of the focusing element. With such a monitoring beam, changes to the focal length of the focusing element, or possibly the object distance, i.e., the distance between the workpiece and the focusing element can be recognized, the focus position in the beam direction of the laser beam can be determined, and corrected if necessary following suitable evaluation of the recorded image.” (paragraph 0008)

Thus, the examiner respectfully submits that the cited statement does not teach that “the cutting of a workpiece at different selected distances….is not possible” (page 8 of the Applicant’s Arguments), but instead, the statement provides a contrast for how Regaard’s invention is novel, i.e., Regaard teaches a method of regulating the focal length or focus position based on a comparison of recorded images, and that it is known in the art to calculate a focus position based on the width of the cut in a workpiece.  
The Office Action also states that "it is unclear how this delta between the averages of the images (or pixels, averaged across multiple images) then correlates to an adjustment of the focal position." Id. at 5. Applicant respectfully submits that, as explained above, averaging/subtraction of the images pixel by pixel allows the determination of the cutting gap width. A person of ordinary skill in the art would recognize that determining a cutting gap width is used to determine a focal position of a laser processing machine. See, e.g., Application at page 2, lines 26-30 and page 3, lines 1-14.”

Similarly, Regaard also teaches that use of the cutting gap width to determine the focal position is obvious to one of ordinary skill in the art.  In paragraph 0005, within the background section, Regaard teaches that “it is also possible to cut the workpiece at several different selected distances between the focusing element and the workpiece, and to determine the focus position based on the width of the cut of the workpiece.”  
	On page 9, the Applicant suggests that Regaard does not teach regulating a focal position “during the cutting processing.”  The examiner respectfully disagrees with this interpretation.  Instead, Regaard teaches that “the present disclosure relates to determining a focus position of a high-energy beam, such as a laser beam during workpiece processing” (paragraph 0006, emphasis, examiner’s; “during processing” also supported in paragraph 0037, where Regaard teaches how the laser beam is regulated during the laser processing).
	On page 9, the Applicant argues that Regaard teaches a “lateral offset” of an area on a workpiece is different from identifying contour differences on a cutting gap.  However, under broadest reasonable interpretation, the examiner has interpreted recognizing the contour differences taught by Regaard such that they can include recognizing the contour difference of a cutting gap.  Additionally, as stated already, Regaard teaches recognizing a cutting gap width to determine a focus position in paragraph 0005.
relative to a workpiece and/or relative to a reference contour of a device that determines the focus position” (paragraph 0006).
	On page 10, the Applicant states that “Hesse does not teach or suggest that the gap width of the cutting gap may be used for determining a focal position.”  However, Hesse teaches that the following is known in the art:
“The reference WO 91/04828 likewise discloses a monitoring apparatus, in which a camera arranged on the laser machining head, coaxially with the optical axis of a laser beam guided in the direction of the workpiece, is used for focal position determination during a laser cutting process. Here, the camera detects a zone of interaction between laser beam and workpiece and, by determining the width of the zone of interaction, conclusions are drawn about the focal position or about the distance between the laser machining head and the workpiece.” (paragraph 0004)

	On page 10, the Applicant states that “Neudeck does not teach at least "subtracting the first image from the second image pixel by pixel" to determine a focal position.”  However, Neudeck teaches the following:
“By using two or more images for the evaluation or image processing, the identification of the edge contour can be improved if, as proposed here, the processing head or the processing nozzle is illuminated with constant light conditions, while the reference surface observed through the opening between the images.  Images in their brightness properties is changed. In this way, in the comparative evaluation regions can be identified which have the same or a similar brightness in all recorded images and are assigned to the processing nozzle or the processing head. Furthermore, areas can be identified that change between the shots and the opening on the processing head or be assigned to the processing nozzle. By considering a plurality of images in the evaluation, the accuracy in the detection of the edge contour can be successively increased.” (page 4, lines 21-27)

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viola (US-5936717-A) discloses more information on the benefits of using thermal images for laser controlling.
Stork et al. (WO-2013110467-A1) is a “teaching art” that provides information on past developments for controlling focus positions for lasers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/9/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761